493 N.W.2d 539 (1992)
In re the Petition for DISCIPLINARY ACTION AGAINST Stephen J. POINDEXTER, an Attorney at Law of the State of Minnesota.
No. C9-92-505.
Supreme Court of Minnesota.
December 7, 1992.

ORDER
On March 16, 1992, the Director of the Office of Lawyers Professional Responsibility filed a petition with this Court, followed thereafter by an amended and supplementary petition on May 13, 1992 and a supplementary petition on October 9, 1992, in which the Director alleged that the respondent Stephen J. Poindexter had committed professional misconduct warranting public discipline. In the petitions, the Director alleges that respondent issued to himself a false stock certificate, and posted the certificate as collateral for two loans; that respondent testified falsely before a grand jury with regard to his issuance of the false stock certificate; that respondent made false statements in support of a loan application, including overstating his income, understating his debt, and signing his wife's name to the application without her knowledge; that respondent submitted a false affidavit to the Director in the course of a disciplinary investigation; that respondent falsely completed a marriage license application; that respondent made a false statement regarding ownership of certain stock; that respondent made a false *540 statement regarding his possession of a car he had rented; that respondent issued over 100 checks on an account he knew to have been closed and issued checks on an account he knew to have insufficient funds; and that respondent practiced law while suspended and on restricted status. Respondent was criminally convicted for his conduct arising out of his issuance of the false stock certificate and for his conduct arising out of his false statements on the loan application.
After the petitions had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also withdrew his answers filed herein and acknowledged that, based on his withdrawal of the answers, he is deemed to have admitted all of the allegations contained in the petitions against him. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is disbarment. Respondent further agreed to the imposition and payment of $750 in costs and $95.45 in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petitions of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Stephen J. Poindexter, hereby is disbarred pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and $95.45 in disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.